DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method).
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 12 and 15) recite:
calculating a first outcome score for the user interacting with a second composite advertisement comprising a second digital advertisement paired with a second engagement layer based on the first set of engagement data and the model, the first outcome score representing a probability of a first target outcome of the first advertising campaign by the user viewing the second composite advertisement; 
at a second time succeeding the first time:
in response to the first outcome score for the second composite advertisement exceeding a threshold outcome score, selecting the second composite advertisement, in the first advertising campaign, for presentation to the first user within a second advertisement slot accessed by the first computing device; and 
in response to the first outcome score for the second composite advertisement falling below the threshold outcome score: 
replacing the second engagement layer with a third engagement layer to generate a revised second composite advertisement comprising the second digital advertisement paired with the third engagement layer; and  
selecting the revised second composite advertisement, in the first advertising campaign, for presentation to the first user within the second advertisement slot.
The identified limitations recite a method and system that presents an advertisement based on calculating an outcome engagement score for the advertisement, which is a method of commercial interactions including contracts, advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., computing device) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
at a first time, accessing a first set of engagement data representing a first set of interactions between a first user and a first composite advertisement in a first advertising campaign, the first composite advertisement comprising a first digital advertisement paired with a first engagement layer, presented within a first advertisement slot rendered on a display of a first computing device accessed by the first user;  
accessing a model predicting user interactions with a set of composite advertisements in the first advertising campaign based on user interactions with the first composite advertisement; 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of accessing advertisement engagement data such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-11, 13, 14, and 16-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, the dependent claims further recite accessing engagement data, accessing target outcome data, calculating an outcome score, selecting an advertisement based on threshold outcome score, and presenting advertisement to the user. 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of claim 1 when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1, 12, and 15: computing device for accessing advertisement engagement data). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-11, 13, 14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Methods, Systems, And Media For Generating Predicted Information Related To Advertisement Viewability (US 11100529 B1).
Systems, Methods, And Media For Detecting Advertisements With Advertising Cues (US 11205200 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621